Citation Nr: 1426668	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In February 2013, the Veteran requested a videoconference hearing before the Board; in May 2013 he changed his request to a Travel Board hearing.  He did not appear for such hearing scheduled for May 2014.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board received dated in March 2014 written notification, from the Veteran's representative expressing  the Veteran's intent to withdraw his appeal seeking service connection for a psychiatric disability; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

Regarding the claim of service connection for a psychiatric disability the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Although it applies to the instant claim, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement dated and received by the RO in March 2014, and later forwarded to the Board, the Veteran's representative indicated that it was the Veteran's intent to withdraw his appeal seeking service connection for a psychiatric disability.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed. 


ORDER

The appeal seeking service connection for a psychiatric disability is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


